Citation Nr: 1403790	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with Achilles and posterior tibial tendonitis, currently rated as 50 percent disabling.

2.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, wherein the RO, respectively, denied entitlement to TDIU and to a rating in excess of 50 percent for bilateral pes planus.  

On November 2, 2010, the Veteran testified at a Board hearing before the undersigned, via video conferencing.  A transcript of that hearing has been associated with the record.  

The Board notes that both matters have previously been before the Board and that the procedural history of the claims has been explained at length in prior Board decisions.  Most recently, the matters were before the Board in September 2011 at which time they were remanded for further development and readjudication.  Upon completion of the requested development, the RO issued an April 2013 supplemental statement of the case (SSOC) wherein it denied entitlement to TDIU and to a rating in excess of 50 percent for bilateral pes planus.  Notably, after issuance of the April 2013 SSOC, an addendum to an April 2012 VA examination report was procured.  The May 2013 addendum merely clarified that the presence of certain symptoms was bilateral.  Generally, when the agency of original jurisdiction (AOJ) receives additional evidence after the most recent SSOC had been issued and before the appeal is certified to the Board, the AOJ is required to furnish the Veteran and his representative an SSOC, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. §§ 19.31, 19.37(a) (2013).  Notably, in readjudicating the Veteran's increased rating claim via the April 2013 SSOC, the AOJ considered the Veteran's symptoms to be present bilaterally.  In light of this, the Board finds that a remand for the AOJ to consider the May 2013 addendum opinion in the first instance is not required, as the information contained therein was already presumed by the AOJ, thus making it essentially duplicative.  See id.

Also before the Board in September 2011 was the issue of entitlement to service connection for a back disability, to include lumbar spondylosis with degenerative disc disease, to include as secondary to service-connected pes planus, which claim was denied by the Board at that time.  The Veteran did not appeal the September 2011 denial of service connection for a back disability to the United States Court of Appeals for Veterans Claims (Court) and that decision therefore constitutes a final appellate determination as to any issue decided therein.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  In September 2013, the Veteran, through his attorney, submitted, with supporting evidence, a claim of service connection for a back disability, secondary to service-connected bilateral pes planus.  As it does not appear as though the agency of original jurisdiction (AOJ) has taken any action in response to the Veteran's September 2013 submission and because the Board does not have jurisdiction over the issue of whether new and material evidence has been submitted to reopen a claim of service connection for a back disability, that matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus with Achilles and posterior tibial tendonitis results in marked pronation and inward displacement, and is manifested by pain on use, resulting in a limitation of walking and standing.

2.  The Veteran's bilateral pes planus with Achilles and posterior tibial tendonitis disability is not manifested by symptomatology so exceptional or unusual such that the schedular criteria do not adequately compensate for them.

3.  The Veteran's service-connected disabilities do not render him unemployable.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for an award of a TDIU rating, to include referral for extraschedular consideration, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that that disability has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
      
The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in October 2006 and February 2009.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the claims decided herein.  The evidence obtained or associated with the claims folder includes the Veteran's VA treatment records, private treatment records, VA examination reports, and statements from the Veteran, to include his Board hearing testimony.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claims and the Board is also unaware of any such outstanding evidence.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon in this case.  The Veteran has been provided with multiple VA examinations in connection with the matters decided herein.  Also of record is the report of a private vocational specialist.  The Board is satisfied that the information contained in the VA examination reports, along with that which is contained in the VA and private records, is sufficient for the Board to evaluate the Veteran's increased rating claim and the issue of entitlement to TDIU, on both schedular and extraschedular bases.  The most recent VA examinations also explicitly address whether the subastragalar or tarsal joint is ankylosed and whether there is malunion of the os calcis or astragalus, as required by the terms of Board's September 2011 remand.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination that complies with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Disability Rating - Pes Planus

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the case of the Veteran's pes planus, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For all increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected bilateral pes planus with Achilles and posterior tibial tendonitis is evaluated as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 for acquired flat feet.  Under that DC, a 50 percent rating is the highest schedular rating available and is assigned where there are pronounced bilateral symptoms, identified as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2013).  The rating schedule does not provide for a rating in excess of 50 percent for bilateral pes planus under DC 5276.

The Board has considered whether a higher rating would be available or warranted under any other potentially applicable DC.  Notably, a rating greater than the Veteran's currently assigned 50 percent is not available under DCs 5277, 5278, 5279, 5280, 5281, or 5282.  Although a combined rating greater than 50 percent would be potentially available under DCs 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2013), or by showing actual loss of use of both feet, DC 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  The Board also finds that the Veteran's disability picture is not analogous to a severe foot disability, such that separate 30 percent ratings could be assigned under DC 5284, which provides for a maximum rating of 30 percent for "severe" foot injuries.  

In this regard, the Board notes that the report of a VA examination conducted in March 2009 indicated a "lost talonavicular joint due to pronation" and "abnormal talonavicular joint due to . . . congenital pes planus."  The examiner noted bilateral flat, semirigid arches; slight heel valgus bilaterally; tight Achilles tendons; and an abducted stance.  The examiner could find no signs of Achilles tendonitis at the time of examination, and opined that the Veteran's symptoms were due to years of standing, advanced age, and morbid obesity.  Functional limitations were not attributed to the Veteran's pes planus, but were determined to be due to the Veteran's back problems, obesity, and age. 

An April 2012 VA examination reveals that the Veteran's bilateral foot disability was manifested by pain and swelling on use, not relieved by arch supports.  Extreme tenderness and characteristic calluses were not noted.  A decreased longitudinal arch and marked pronation, not improved by orthopedic shoes, were noted, and it was indicated that the weight bearing line fell over or medial to the great toe.  There was also evidence of an "inward" bowing of the Achilles tendon, but no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  Regular use of a cane was indicated, but use was related to the Veteran's low back disability.  The functional impact of the Veteran's disability was stated to be an inability to walk or stand for long periods of time.  Examination did not reveal evidence of instability or ankylosis of the ankles, current symptoms of Achilles tendonitis or Achilles tendon rupture, or malunion of the os calcis or astragalus.  Regular use of a cane was again noted, related to the Veteran's low back disability.

Based on this evidence, the Board cannot conclude that that the Veteran's bilateral pes planus is analogous to either a severe foot disability, bilaterally, or to actual loss of use of either foot.  It is clear from the evidence that the Veteran has retained some functional ability of both feet.  Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, the evidence fails to suggest that the Veteran requires an assistive device to ambulate on account of his bilateral foot disability.  Rather, use of a cane is related to his nonservice-connected back disability.  The Board recognizes that words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  In the instant case, the Veteran's pes planus is primarily manifested by pain and swelling on use, without extreme tenderness or severe spasm of the Achilles tendon.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under DC 5284.  

The Board also notes that the April 2012 VA examination report indicates a diagnosis of bilateral midfoot degenerative joint disease (DJD) and lists the date of diagnosis as 2012.  Notably, however, x-rays of the bones and joints of the feet were unremarkable, bilaterally.  A May 2006 VA examination report suggests "minimal degenerative changes in the mid foot," bilaterally.  To the extent that the Veteran has DJD of the midfoot and it is related the Veteran's bilateral pes planus, a separate rating will not be assigned for arthritis of the feet based on painful motion under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2013).  Pain on manipulation and use of the feet is contemplated by DC 5276, assigning a separate rating based on such pain would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013).  

Lastly, the April 2012 VA examination report clearly indicates no ankylosis of the subastragalar or tarsal joint or malunion of the os calcis or astragalus and separate evaluation(s) for such is not warranted.  

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's service-connected pes planus disability are not so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the evidence shows that the Veteran's has marked pronation, weight-bearing over or medial to the great toe, decreased longitudinal arch height, and "inward" bowing of the Achilles tendon.  His main symptoms have been pain and swelling on use, with limitation of walking and standing.  The Board does not find that the Veteran's disability picture, to include his symptoms, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  Notably, neither the Veteran, nor his attorney, has alleged, to include during the November 2010 hearing at which his attorney was present, that the schedular criteria is inadequate to rate the Veteran's disability.  Further, the Veteran does not present with several of the criteria for his currently assigned 50 percent rating, to include extreme tenderness or severe spasm of the Achilles tendon.  Further, although pain, swelling, and limitation of walking and standing are not specifically noted in the criteria for a 50 percent rating, pain on use and swelling are contemplated by lesser evaluations, and it is clear that the Veteran's ability to walk or stand are limited due to his foot pain.  

Although, as will be noted below, the Veteran testified during a 2000 RO hearing that he missed a certain number of days of work due to this foot disability, the Board finds that the Rating Schedule adequately compensates the Veteran's for his bilateral pes planus, to include any limitation of function, such that referral for extraschedular consideration is not warranted.  See Thun, supra.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does require referral extraschedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule.  Further, the Veteran indicated that his nonservice-connected back disability also contributed to his missing work.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

III.  TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran does not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a), as his only service-connected disabilities are his bilateral pes planus disability, rated as 50 percent disabling, and a recurrent sebaceous cyst on the back of his neck, rated as 10 percent disabling, which result in a combined rating of only 60 percent.  See 38 C.F.R. § 4.25.  

Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Evidence relevant to determining whether the Veteran is unemployable, such that the matter should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration, see 38 C.F.R. § 4.16(b), shows that the Veteran worked fulltime as a distribution postal clerk with the U.S. Postal Service until November 2002.  During a March 2000 RO hearing, the Veteran reported difficulty performing his job duties, stating that his foot disability limited his ability to stand for a prolonged period.  He alleged missing a day or two of work every other week on account of foot and back disabilities.  Treatment records dated in March 2002 note that he had fractured his ankle three months prior and the report of a November 2002 VA examination indicated that the Veteran was then obese and that his pes planus had not "appreciably changed in the last 10 years."  A March 2003 progress note contains the Veteran's assertion that he was then unable to work due to his back disability.  The clinician also opined that the Veteran was unable to work at that time.  However, the progress note contains no reference to the Veteran's pes planus.  The report of a May 2006 VA examination notes that the Veteran's flat feet "minimally bother him compared to his back, which is his major problem," and that he had to lay down for two hours a day due to his back disability.  The clinician noted that the Veteran was not then working and stated "if he tried to work, he could not because of his back mainly."

The Veteran was afforded a VA examination of his feet in November 2006.  The examiner expressed his opinion the Veteran was "simply an overweight male with congenital pes planus, who [he] would expect to have some discomfort at [that] point."  Regarding the Veteran's employability, the examiner opined that if the Veteran were to work, "he would have some discomfort," but that "[h]is feet by themselves would not keep him from working."  This opinion is shared by the April 2012 VA examiner who stated that the Veteran would be restricted in an occupational setting from walking or long standing, but could engage in sedentary work.

Also of record is the report of an April 2009 vocational assessment, conducted by C.B., a private vocational specialist.  C.B. noted the Veteran's assertion that because of his limited functional abilities and bilateral foot pain, he is no longer able to perform any work of a sustained and substantial nature.  The Veteran acknowledged that both his back and his foot pain were involved in his decision to stop working, but alleged that his foot pain alone would preclude substantially gainful employment.  

The Veteran's employment history was stated to be 30 years as a full time distribution clerk with the US Postal Service, until he retired in 2002.  C.B. related a 2001 injury to the left leg that required the Veteran to miss several months of work.  After returning to work for several months with accommodations, the Veteran "decided that it was too painful and difficult to keep working."  It was noted that since his retirement, the Veteran had continued to perform some limited remunerative work activity, described as driving a paid helper for two, five-hour periods a week, to job sites, which, on average, earned him less than $3,000.00 a year.  During the time that the Veteran was not engaged in this limited work activity, it was stated that he was usually at home, resting and caring for his various medical conditions.  It was also noted that the Veteran continued to rely on a cane for balance.   

C.B. went on to outline the medical evidence of record regarding the severity of the Veteran's pes planus, noting that after 1996, the medical records seemed to focus on the Veteran's reported back pain, but stating that the Veteran has maintained that he continued to experience bilateral foot pain.  C.B. stated that after reviewing the Veteran's file and conducting a telephone interview with the Veteran, it was his opinion that the Veteran was unable to currently secure or follow any gainful occupation due solely to his service-connected bilateral foot limitations and pain.  C.B. further stated that he did not believe the Veteran to be a viable candidate for any work other than of a similarly trifling nature to be a part-time driver.

In November 2010, the Veteran testified as to his belief that his service-connected bilateral foot disability alone would preclude him from substantially gainful employment.  The Veteran reported retiring in 2002 on account of his feet and back disabilities and stated that since that time he had engaged in occasional employment as a driver.  Regarding his employment with the Postal Service, the Veteran described his job as requiring him to pick up mail and take it to the back door for pick-up.  The Veteran stated that he was unable to stand for more than four or five minutes at a time, or walk for more than 25 feet without having to rest.  He also indicated that he couldn't walk from one room of his house to another without needing to lean over because his back and leg gave him trouble.  The Veteran stated that he used a cane and had tried orthopedic inserts, but felt as though these inserts caused more problems.  The Veteran also reported that he had diabetes, as well as peripheral neuropathy in his lower extremities, which affected his ability to ambulate.

In April 2012, the Veteran submitted a March 2012 statement from W.R., M.D., one of his private physicians, who stated that the Veteran had symptomatic pes planus, which altered his walking, and contributed to a progressive worsening of his lower back pain.  It was also indicated that the Veteran had a marked degree of scoliosis.  Dr. W.R. opined that the Veteran's "symptoms caused him to be unemployable" around 2002.

Based on the evidence of record, the Board finds that referral for consideration of whether TDIU is warranted on an extraschedular basis is not warranted, as the preponderance of the probative evidence is against a finding that the Veteran is unemployable on account of his service-connected disabilities.  Although it is certainly clear that the Veteran's pes planus disability impacts him occupationally, save for the private vocational assessment, the evidence of record does not support a finding that the Veteran in unemployable solely on account of service-connected disabilities.  Regarding the private vocational assessment, the Board finds several reasons to discount its probative value.  Notably, C.B. did not discuss the Veteran's educational history, which included one year of college, as testified to during his November 2010 Board hearing.  Further, although C.B. indicated his belief that the Veteran would not be able to engage in more than "trifling" employment, he provided no support for this opinion, to include discussing why the Veteran would not be able to obtain or maintain some type of sedentary employment.  C.B. did not indicate that he Veteran's use of a cane was due to his back disability, nor did he discuss such factors as the Veteran's obesity and its relationship to the Veteran's bilateral foot pain.

In this regard, the Board notes that to be adequate, any opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, it seems apparent that the Veteran is capable of performing the mental acts required by employment.  Further, several VA examiners who have physically examined the Veteran's feet and considered his lay statements regarding the severity of his foot-related symptomatology have concluded that the Veteran's disability is not so severe as to prevent him from engaging in sedentary employment.  Given the contrary opinions of record regarding the Veteran's ability to engage in sedentary employment, the Board finds that the lack of a more detailed discussion regarding whether the Veteran can engage in sedentary employment renders that opinion less probative than the opinions given by the VA examiner's who were able to physically examine the Veteran's feet prior to providing their opinions regarding the occupational impact of the Veteran's service-connected pes planus disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").

Upon consideration of the above evidence, the Board finds that the evidence does not establish that the Veteran is unemployable by reason of service-connected disabilities such that referral for extraschedular consideration is required.  Although the objective evidence demonstrates that the Veteran may be limited in the type of employment he would be able to engage in, it does not support a finding that the Veteran is unemployable.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 50 percent for bilateral pes planus with Achilles and posterior tibial tendonitis is denied.

Entitlement to a rating of TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


